Title: From Thomas Jefferson to Jones & Howell, 6 November 1803
From: Jefferson, Thomas
To: Howell, Jones &


          
            
              Gentlemen
            
            Washington Nov. 6. 03.
          
          Be pleased to send two tons of nailrod assorted from 6 d. to 20 d. sizes to Richmond addressed to messrs. Gibson & Jefferson for me, & with as little delay as possible. the suspension of intercourse by the fever has occasioned my nailery to be nearly out & it will be quite so before this supply arrives. mr Barnes will remit you immediately 45 D. 81 c the amount of the last bill now due. Accept my salutations & good wishes.
          
            
              Th: Jefferson
            
          
        